Exhibit 10(iii)(A)(10)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 NON-MANAGEMENT DIRECTORS’ STOCK
INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below shares of the Company’s
common stock (the “Shares”), which are restricted (“Restricted Stock”). The
terms and conditions of this Award of Restricted Stock (the “Award”) are set
forth in this Award Agreement (the “Agreement”), and in The 2009 Non-Management
Directors’ Stock Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.

 

Date of Award

 

  

Participant’s Name

 

Number of Shares

 

     Restrictions    Subject to the restrictions set forth in Section 7.2 of the
Plan, and the terms and conditions of this Agreement and the Plan, the
Participant shall be the owner of record of the Shares granted under this Award
and shall have all rights of a shareholder of the Company. Lapse of
Restrictions    Except as set forth in Sections 7.2, 7.3 and 9.3 of the Plan,
the restrictions on the above-mentioned Shares of Restricted Stock shall lapse
on the third anniversary of the date of Award.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control. Please review the rest of this Agreement and the Plan
document, and execute the Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 NON-MANAGEMENT DIRECTORS’ STOCK
INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Section 83(b) Election   

Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a “Section 83(b) election”) to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Award is granted. To make a Section 83(b) election, you must (i) file the
Section 83(b) election with the IRS and the Company within 30 days after the
date of the award set forth on the cover page and (ii) attach a copy of the
Section 83(b) election to your tax return.

 

Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.

Dividends   

Any dividends or distributions that are paid with respect to the Shares granted
under this Award (regardless of whether such dividends are paid in cash or
Shares) shall be subject to the same risk of forfeiture (and restrictions, if
the dividends are paid in Shares) as applies to the Shares granted under this
Award.

 

•   Unless the Committee or its designee determines otherwise in its sole
discretion, and except as set forth in Section 7.3 of the Plan (relating to
death or Disability), if the Participant ceases to be a Director of Interpublic
before the restrictions lapse, all dividends with respect to the Shares granted
under this Award shall be forfeited.

 

•   If the Participant continues to serve as a Director of Interpublic until the
restrictions lapse, (a) the restrictions on dividends and distributions paid in
Shares shall be lifted as of the date the restrictions lapse and (b) dividends
and distributions paid in cash shall be paid to the Participant (without
interest) as soon as practicable, and no later than March 15th of the first
calendar year that starts after the restrictions lapse.

Interpretation and
Construction    This Agreement and the Plan shall be construed and interpreted
by the Committee, in its sole discretion. Any interpretation or other
determination by the Committee (including, but not limited to, correction of any
defect or omission and reconciliation of any inconsistency in this Agreement or
the Plan) shall be binding and conclusive. Entire
Understanding    This Agreement and the terms of the Plan constitute the entire
understanding between the Participant and the Company regarding this Award. Any
prior agreements, commitments, or negotiations concerning this Award are
superseded.

 

-2-